Citation Nr: 0818405	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-44 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  

In a July 2006 decision, the Board denied service connection 
for a low back disability.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While the matter was pending before the 
Court, in September 2007, the veteran's then-attorney and a 
representative of VA's Office of General Counsel filed a 
joint motion for remand.  In a September 2007 order, the 
Court vacated the Board's July 2006 decision and remanded the 
matter for readjudication.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for a low back 
disability.  He claims that he injured his low back during 
service and has experienced continuous low back symptoms 
since that time.  

The veteran's service medical records document complaints of 
low back pain on several occasions.  The post-service medical 
record, however, is entirely negative for any contemporaneous 
evidence of low back pain until September 2000, more than 20 
years after the veteran's separation from active service.  
The veteran is advised that while the concept of continuity 
of symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  Thus, 
he is again advised to submit or identify medical records 
documenting treatment for his claimed low back disability 
since his separation from service.  

Additionally, after reviewing the record, the Board finds 
that a medical opinion is necessary in order to determine 
whether the veteran's current low back disability is related 
to his active service or his claimed continuous 
symptomatology after service separation.  See 38 C.F.R. 
§ 3.159(c)(4).  

In addition, the Board notes that the record on appeal 
appears to be incomplete.  In clinical settings, the veteran 
has reported that he has been awarded disability benefits as 
a result of his low back disability.  Under these 
circumstances, the RO must make an attempt to obtain records 
from the Social Security Administration (SSA), as they may be 
pertinent to this appeal.  See 38 C.F.R. § 3.159(c) (2007) 
(providing that VA has a duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists).

Finally, a review of the record indicates that in August 
2003, the RO provided the veteran with a letter for the 
purpose of satisfying the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Since that 
time, however, the Court has issued a decision imposing 
additional notification requirements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the notice 
requirements of 38 U.S.C.A. § 5103(a) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award).  The RO 
has not yet issued a letter complying with these additional 
requirements.  Thus, this should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact SSA and obtain 
records corresponding to the veteran's 
award of disability benefits, including 
any medical records used in reaching its 
determination.  

3.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current low back disability.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion, 
with supporting rationale, as to the 
whether it is at least as likely as not 
that any current low back disability is 
causally related to the veteran's active 
service, any incident therein, or any 
claimed continuous symptomatology.  The 
examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

4.  After the above development has been 
completed, the RO should review all the 
evidence of record.  If the veteran's 
claim remains denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should then be returned to the Board, if 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



